Title: To Benjamin Franklin from the Chevalier de Laneuville, 7 July 1779
From: Laneuville, Louis-Pierre Penot Lombart, chevalier de
To: Franklin, Benjamin


Monsieur,
Paris ce 7. Juillet 1779
Je suis arrivé dimanche 4 de ce mois de la campagne, Votre Excellence pourroit me soupconner de peu d’Empressement a répondre a son honorable invitation pour célébrer le 5 l’indépendance Américaine, si je ne lui expliquois pas les motifs qui m’ont privé de cet honneur.
Aÿant donné Ordre que l’on me fit passer au chateau de Brueil les lettres qui me seroient adréssées a paris, je n’ai receu que ce matin la votre qui m’a eté renvoyée du paÿs d’ou je viens, et Je ne perds pas un moment pour vous témoigner combien je suis sensible a votre souvenir, combien j’ai de regrets de n’avoir pu avoir l’honneur de boire aux treize ètats unis de L’Amèrique, et combien je serois flatté dans toutes les circonstances de ma vie d’être dans le cas de leur montrer mon zele et mon affection.
Je suis avec respect, De Votre Excellence le tres humble Et tres obeissant serviteur
Laneuville
 
Notation: Laneuville 7. Juillet 1779.
